Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Enyedy et al (US 20170036291).

Enyedy discloses, regarding claim 1, A welding-type power system (See Fig 3B) comprising: an engine 321 configured to drive an electric generator 323 to provide a first power output (generator generates an output power, See Paragraph [0002]); a removable welder (300”, See Paragraph [0026]-[0028], as welding cables are connected for welding the device is considered to be a removable welder.)) comprising an energy storage device (331) and configured to provide a second power output (Second power output is generated by the energy storage device 331 and output power converter 335, See Paragraph [0028]); and a housing configured to house the engine, the electric generator (Housing 310 houses the engine, generator, See Paragraph [0027]), and comprising a dock for storage of the removable welder (The housing 310 also comprises a space or dock for storing the removable welder 300”), the dock comprising a connector to provide the first power output to recharge the energy storage device when the removable welder is stored in the dock. (Connectors 341 and 342 are provided so that an electrical connection is made between elements 341-344 for charging the energy storage device 331 when the module 300” is stored in the housing. See Paragraphs [0028]-[0029], [0033]) 

Regarding claim 2, when the device 300” is removed from the housing it provides a power output via the storage device 331 and output power converter 335, operating as a standalone unit. (See Paragraph [0029]) 

Regarding claims 3-4, the module 300” is capable of outputting welding power as it is indicated as a temporary welding power source and connected to a welding torch (See Paragraph [0029]) 

Regarding claim 5, when the modules 300’ and 300” are coupled together, the first power output is provided via connections 351, 353. (See Paragraph [0028], Last Sentence) 

Regarding claims 6-7, 9, Controller 325 controls the operation of the engine/generator and controls the removable module 300” when connected to the housing via a wired or wireless connection. When connected, each of the module’s controllers 325, 333 are capable of working together and sending information between the two devices. (See Paragraph [0027])

Regarding claim 8, a controller 333 which has a user interface 337 is provided on the removable welding module 300”. (See Paragraph [0030])

Regarding claim 10, outlets 351 and 353 are provided so that a welding device, or auxiliary device may be connected. (See Paragraphs [0028], [0017])

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 11-12 are are rejected under 35 U.S.C. 103 as being unpatentable over Enyedy et al (US 20170036291) in view of Burkhart et al (US 2015/0083700).

The teachings of Enyedy have been discussed above. Enyedy discloses, regarding claim 11, a locking mechanism to secure the modular/removable welding device, Connectors 341 and 342 are provided for mechanically securing the device 300” to device 300’ inside the housing, so that an electrical connection is made between elements 341-344 for charging the energy storage device 331 when the module 300” is stored in the housing. See Paragraphs [0028]-[0029], [0033]) Enyedy fails to disclose regarding claim 11, the adjustable door. 

However, Burkhart discloses a welding device having a removable battery powered device and an adjustable door 126. Or, the door in Burkhart is only being relied upon for it’s stated purpose. It would have been obvious to adapt Enyedy in view of Burkhart to provide the door for storing the removable device and preventing any unwanted items out of the cavity in the housing. 

Enyedy discloses, regarding claim 12, a battery, but fails to disclose the type of battery. Burkhart discloses a suitable battery for powering a welding device includes but are not limited to NiCd, molten salt, NiZn, NiMH, Li-ion, gel, dry cell, absorbed glass mat, and the like. (See Paragraph [0014]) It would have been obvious to adapt Enyedy in view of Burkhart to provide the claimed battery type as Burkhart discloses them as obvious variants. 

Claim(s) 13-20 are are rejected under 35 U.S.C. 103 as being unpatentable over Enyedy et al (US 20170036291) in view of Goei et al (US 2015/0022001).

Enyedy discloses, regarding claim 1, A welding-type power system (See Fig 3B) comprising: an engine 321 configured to drive an electric generator 323 to provide a first power output (generator generates an output power, See Paragraph [0002]); a removable welder (300”, See Paragraph [0026]-[0028], as welding cables are connected for welding the device is considered to be a removable welder.)) comprising an energy storage device (331) and configured to provide a second power output (Second power output is generated by the energy storage device 331 and output power converter 335, See Paragraph [0028]); and a housing configured to house the engine, the electric generator (Housing 310 houses the engine, generator, See Paragraph [0027]), and comprising a dock for storage of the removable welder (The housing 310 also comprises a space or dock for storing the removable welder 300”), the dock comprising a connector to provide the first power output to recharge the energy storage device when the removable welder is stored in the dock. (Connectors 341 and 342 are provided so that an electrical connection is made between elements 341-344 for charging the energy storage device 331 when the module 300” is stored in the housing. See Paragraphs [0028]-[0029], [0033]) 

Enyedy fails to disclose the second removable welding comprising a second energy storage device configured to provide a third power output with the housing recharging the second removable welding device in a second dock. 

Goei discloses a first and second removable battery back which are inserted into a housing for charging/recharging. Each battery may also be removed and used as a portable power source for performing other duties requiring power. (See Paragraphs [0018], [0033] and Figs 3, 5)

It would have been obvious to adapt Enyedy in view of Goei to provide the second removable welding comprising a second energy storage device configured to provide a third power output with the housing recharging the second removable welding device in a second dock since it has been held that mere duplication of the essential working parts involves only routine skill in the art. The second removable welder would function in the same manner as the first one and would allow two remote welding operations to be preformed at the same time, rather than one. 

Regarding claims 14, Controller 325 controls the operation of the engine/generator and controls the removable module 300” when connected to the housing via a wired or wireless connection. When connected, each of the module’s controllers 325, 333 are capable of working together and sending information between the two devices. (See Paragraph [0027])

Regarding claim 15, when the energy storage device falls below a threshold the controller prepares the module 300’ to charge the module 300”. (See Paragraph [0034]). 

 Regarding claim 16, Fig 3D shows a power conditioner 380 for providing output power to the energy storage device. In the event Fig 3D is determined to be a different embodiment than what is discussed in claim 13. It would have been obvious to provide the power conditioner for conditioning the power from the generator to be useable by the energy storage device. (See Paragraph [0038]) 

Regarding claim 17, the module 300” has a display which may display charge status, thus alerting the user to when the power level is below a threshold, such as 10% when the engine is remotely started. (See Paragraph [0030] and [0034])

Regarding claims 18, Controller 325 controls the operation of the engine/generator and controls the removable module 300” when connected to the housing via a wired or wireless connection. When connected, each of the module’s controllers 325, 333 are capable of working together and sending information between the two devices. (See Paragraph [0027])

Regarding claims 19-20 the module 300” has a wireless connection via communication device 339 for communicating with a network of communication devices such as device 329. The removable module 300” is capable of sending signals over the network to control the engine/generator from the welding module. (See Paragraphs [0031], [0034])
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W JENNISON whose telephone number is (571)270-5930. The examiner can normally be reached M-Th 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN W JENNISON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        6/15/2022